Dear Mr. Lewis:
This office is in receipt of your recent opinion request in which you inquire about the legality of information which has been published on the St. Charles Parish Home Page on the internet. Specifically your concerns seem to be regarding the personal nature of the information which has been published about the members of the Parish Council.
The most authoritative provision of law which is applicable to your inquiry is found in the Constitution of the State of Louisiana, specifically Article VII, Section 14, which provides, in part, as follows:
      § 14. Donation, Loan, or Pledge of Public Credit
      Section 14. (A) Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
This constitutional provision was interpreted by the Louisiana Supreme Court in City of Port Allen v. La. RiskManagement, 439 So.2d 399 (La. 1983) as prohibiting a state or political subdivision from giving up something of value when it is under no legal obligation to do so.
La. Const. Art. XI, Sec. 4 states, in pertinent part:
      "No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization."
This constitutional provision was considered in Godwin v.East Baton Rouge Parish, 372 So.2d 1060 (La.App. 1st Cir. 1977), writ denied, 352 So.2d 277 (La. 1976). The First Circuit examined Art. XI, Sec. 4 and concluded that this constitutional provision ". . . was obviously intended to protect the public fisc by prohibiting expenditure of public funds for expressly proscribed purposes, namely, to promote or oppose any candidate for office, to promote or oppose the cause of any political organization, or to promote or oppose passage of any proposition submitted to the electorate. Additionally, the provision is designed to prevent public officials from using public funds to support or oppose candidates, parties or propositions."
Although the information provided by the St. Charles Parish Council's home page is personal in nature, our office does not consider the posting of this information on the internet for a purely informative purpose and not connected with any personal objective to be the taking of a "something of value" prohibited by Article VII, Section 14.
In recent opinions, this office addressed concerns similar to those which you specified regarding incumbent elected officials having this information published at no cost. In Louisiana Attorney General Opinion No. 96-231, we opined that "the law clearly prohibits the use of public funds for any informative publications other than those that disseminate purely factual, unbiased information to the general public."
Here again, the key to determining the legality of information of this nature is whether it is merely informative or promotional. A copy of this opinion has been provided for your information, as well as Louisiana Attorney General Opinions 98-49 and 99-65, which reiterate these ideas.
If you have doubts about the purpose of any particular information that is being provided on the web page, we advise that you make further inquiry directly to the members of the Parish Council to gain assurance of its purpose.
We hope that this information answers the questions that you have. Should you need further information, please contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CHARLES H. BRAUD JR. ASSISTANT ATTORNEY GENERAL
RPI:CHB, Jr.:lrs
Enclosures
STATE OF LOUISIANA                      One American Place DEPARTMENT OF JUSTICE                   301 Main Street, Suite 600 CIVIL DIVISION                          P.O. Box 94005 BATON ROUGE                             TEL.:(504)342-7013 70804-9005                              FAX.:(504)342-2090